 In the Matter ofTENNESSEECOAL, IRON AND RAILROAD COMPANYandUNITED ASSOCIATION OF IRON, STEELAND MINEWORKERSCase No. R-5175.-Decided May 7, 19/3Mr. D. K. McKamy,of'Birmingham, Ala., for the Company.Mr. C. M. Bloomfield,of Fairfield, Ala., for the Association.Messrs. R. E. Farr, C. E. HaiglerandB. F. Gage,of Birmingham,Ala., for the Steelworkers.Mr. Guy E. Fowler,of Birmingham, Ala., for the Switchmen.Miss Muriel J. Le2nor,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Association of Iron, Steel andMine Workers, herein called the Association, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Tennessee Coal, Iron and Railroad Company, Birmingham,Alabama, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeorge S. Slyer, Trial Examiner.Said hearing was held at Birming-ham, Alabama, on April 15, 1943. The Company, the Association,United Steelworkers of America, herein called the Steelworkers, andSwitchmen's Union of North America, Red Mountain Lodge No. 46,herein called the Switchmen, appeared, participated,and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on theissues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.-Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTenessee Coal, Iron and Railroad Company, a. Tennessee corpora-tion with its principaloffice atBirmingham, Alabama,is a subsid-49 I. L.R. B., No. 84.588 TENNESSEE COAL, IRON AND RAILROAD COMPANY589iary of United States Steel Corporation.The Company is engagedin the manufacture, sale; and distribution of iron, in connection withwhich it maintains sales offices in the principal cities of the UnitedStates.It operates coal and iron mines, dolomite and limestonequarries, a manufacturing division and a transportation depart-ment, herein called the Transportation Department, which is aloneinvolved in this proceeding.During the year 1940, 78.79 percent ofthe finished products manufactured by the Company were shippedto points outside the State of Alabama, and the Company's opera-tions have not materially changed since that period.The Company concedes that it is engaged in commerce within themeaning of the, National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Association of Ii on, Steel and MineWorkersis an unaffil-iated labor organization,admitting to memership employees of theCompany.United Steelworkers of America,is a labor organization affiliatedwith the Congress of Industrial Organizations,admitting to mem-bership employees of the Company.Switchmen'sUnion of-North America, Red Mountain Lodge No.46, is a labor organization- affiliated with the American Federationof Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONSince November 12, 1937, the Association has had a contract withthe Company recognizing it as the representative of those employeesof the Company in the manufacturing division and TransportationDepartment who were its members, until the contract's cancellationby the Company after the Steelworkers won an election on Decem-ber 17, 1942, in the manufacturing division, for the production andmaintenance employees.However, before that time, on or aboutMay 16, 1941, the Company refused to permit the coverage of thethen existing contract to include the Transportation Department.Since then elections have been held for particular categories of em-ployees in the Transportation Department, and on August 7, 1942,theBoard certified the Brotherhood of Locomotive Firemen &Enginemen as representative of the locomotive engineers, firemen,and hostlers, and on January 12, 1943, the Switchmen was certifiedas representative of all conductors.However, the Company's switch-men alid flagmen have never been included in any of the units rep-'resented by collective bargaining agents.About August or Septem-ber 1942, the Association asked the Company to recognize it as the 11590DECISION'S OF NATIONAL L:AiBOR , RELATIONS BOARDrepresentative of the switchmen (including flagmen)-and the Com-Board.A statement of the FieldExaminer, introduced into evidence atthe hearing, indicates that the Association represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-I\'.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allswitchmen and flagmen employed in the rail transportation depart-ment of the Company, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among employeesin.the appropriate unit who were employed during the pay-roll period,immediately preceding the date of our Direction of Election, subjectto the limitations and additions set forth in the Direction .2DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it*is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Tennessee Coal,Iron and Railroad Company, Birmingham, Alabama, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) clays from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Tenth Region,acting in this matter as agent for the National Labor Relations'The Field Examiner reported that the Association submitted 130 cards,of which 128bore apparently genuine original signatures corresponding with names on the Company'spay roll of March 1, 1943,containing 191 names.The Field Examiner also reported that the Steelworkers submitted 20 designationsbearing apparently genuine original signatures corresponding with names on the afore-said pay roll.2 The Switchmen shall not be placed on the ballot since no application-for-membershipcards,dues records,or other i epresentation designations were submitted by it. -TENNESSEE COAL, IRON AND RALLROAD COMPANY591Board, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period bcause they were illor on vacation, or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding employees who have since quit or beendischarged for cause, to determine whether they desire to be rep-resented by United Association of Iron, Steel and Mine Workers,or by United Steelworkers of America, affiliated with the Congressof Industrial Organizations, for the purposes of collective bargain-ing, or by neither.